1561 8th Street
Manhattan Beach, CA 90266
Tel: (310) 376-2223

Guru Denim, Inc.

dba True Religion Brand Jean

May 15, 2003

Vinay Melwani
Melwani Agency
10 St. George Street
Hanover Square
London, W1R 0ES, England Via Facsimile: 011 44 20 75810496

Exclusivity Agreement for the Territories of United Kingdom,
Ireland & Scotland

Dear Vinay:

Please accept this letter as an Exclusivity Agreement between Guru Denim, Inc.
dba True Religion Brand Jeans and Melwani Agency for duration of two (2) years
effective immediately.

This Agreement is renewable in Two (2) years - May 15, 2005) solely on my
discretion.

Upon execution of this agreement you will be the sole territorial representative
for Guru Denim, Inc.

Also please be advised that all Intellectual Property associated with Guru
Denim, Inc. is considered confidential.

Please sign this agreement and fax a copy for our file.

Yours very truly,

Guru Denim, Inc.

/s/ Jeffrey Lubell
CEO/President

/s/ Jeffrey Lubell


May 15, 2003

/s/ Vinay Melwani


May 15, 2003

Visit us at:
www.truereligionbrandjeans.com